902 F.2d 36
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clayton WILLIAMS, Plaintiff-Appellant,v.K.A. MISHRA, Doctor, Individually and in his officialcapacity as Doctor for the Department of Corrections;  BruceCummings, Individually and in his official capacity as CampSuperivsor for the Department of Corrections;  Lt. Miller,Individually and in his official capacity as a Lt. for theDepartment of Corrections;  Guard Achtabowski, Individuallyand in his official capacity as a Prison Guard, Defendants-Appellees.
No. 89-2090.
United States Court of Appeals, Sixth Circuit.
May 3, 1990.

Before RALPH B. GUY, Jr., and DAVID A. NELSON, Circuit Judges;  and GEORGE CLIFFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Clayton Williams appeals pro se from the district court's denial of his application to proceed in forma pauperis in a civil rights action that he had filed.  His case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the appellant's brief, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
The decision to grant or to refuse an application for pauper status under 28 U.S.C. Sec. 1915 is within the sound discretion of the district court.   Foster v. United States, 344 F.2d 698, 699 (6th Cir.1965).  However, the denial of an application to proceed in forma pauperis is reviewable by this court on appeal.   Roberts v. United States Dist. Court, 339 U.S. 844, 845 (1950).  In the instant case, it is impossible to determine whether the district court abused its discretion in denying the application because the court's marginal endorsement does not indicate the reasons for its decision.   Cf. Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988);  Foster, 344 F.2d at 699-700.


3
Accordingly, Williams's request for counsel is hereby denied and the denial of his application for pauper status is vacated and remanded without prejudice so that the district court can provide the rationale for any decision that it might enter in this case.  Rule 9(b)(6), Rules of the Sixth Circuit.